  8:17-cr-00029-JMG-MDN Doc # 63 Filed: 06/29/20 Page 1 of 4 - Page ID # 361



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              8:17-CR-29

vs.
                                                            ORDER
LEONARD E. MEGEE,

                   Defendant.



      The defendant has filed a pro se motion for compassionate release (filing
59) pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after
exhausting administrative remedies) to move for reduction of a term of
imprisonment based upon "extraordinary and compelling reasons." The
defendant has also filed an associated motion (filing 60) to restrict access to his
filings, which the Court will grant because they contain confidential medical
information. And the defendant has filed a motion (filing 61) asking the Court
to permit him to proceed pro se because his previously retained counsel has
declined further representation in this postconviction matter and "because
there are no apparently General Orders appointing federal defender counsel to
inmates applying for §3582 relief." Filing 61 at 2.
      Unknown to the defendant, the Court has routinely been appointing the
Federal Public Defender in cases where § 3582 relief is sought. There is no
general order, because the Court's practice in these cases has been to examine
each motion before determining whether appointment of counsel is warranted.
Nonetheless, that bar is not high, and on its initial review of the defendant's
motion, the Court finds that the defendant has at least a colorable claim under
  8:17-cr-00029-JMG-MDN Doc # 63 Filed: 06/29/20 Page 2 of 4 - Page ID # 362




§ 3582(c)(1)(A), and that appointment of counsel would help the Court
determine whether the defendant merits relief under that section. Accordingly,


      IT IS ORDERED:


      1.    The defendant's motion to restrict (filing 60) is granted.


      2.    The defendant's motion for retained counsel to withdraw
            (filing 61) is granted, and retained counsel is granted leave
            to withdraw.


      3.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether there are extraordinary and
            compelling reasons to reduce the defendant's term of
            imprisonment.


      4.    In the event the Federal Public Defender should decline this
            appointment because of a conflict of interest or on the basis
            of the Amended Criminal Justice Act Plan, the Federal
            Public Defender shall provide the Court with a draft
            appointment order (CJA Form 20) bearing the name and
            other identifying information of the CJA Panel attorney
            identified in accordance with the Amended Criminal Justice
            Act Plan for this district.




                                          -2-
8:17-cr-00029-JMG-MDN Doc # 63 Filed: 06/29/20 Page 3 of 4 - Page ID # 363




   5.    If upon his review the Federal Public Defender should
         conclude that the defendant's motion is frivolous, the
         Federal Public Defender may move to withdraw as counsel.


   6.    The government shall respond to the defendant's motion on
         or before July 6, 2020. The Federal Public Defender shall
         promptly file any supplementary briefing or evidence
         necessary to the Court's disposition of the motion. Absent an
         extension,   the   defendant's   motion   shall   be   deemed
         submitted as of July 7, 2020.


   7.    The Office of U.S. Probation and Pretrial Services is
         authorized to disclose Presentence Investigation Reports
         and materials obtained from the Bureau of Prisons,
         including medical records, to the Federal Public Defender
         and the United States Attorney for the purpose of evaluating
         the defendant's motion. The Federal Public Defender shall
         provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance
         with the policy of the Federal Bureau of Prisons, no
         Presentence Investigation Report shall be provided to
         inmates.


   8.    The Office of U.S. Probation and Pretrial Services shall
         promptly conduct a compassionate release investigation,
         prioritizing the collection of medical records relevant to the
         defendant's claim.




                                   -3-
8:17-cr-00029-JMG-MDN Doc # 63 Filed: 06/29/20 Page 4 of 4 - Page ID # 364




   9.    The Clerk of the Court shall provide copies of this order to
         the Federal Public Defender and to Supervising U.S.
         Probation Officer Aaron Kurtenbach.


   Dated this 29th day of June, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -4-
